Citation Nr: 0832859	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  04-33 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, including asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1975 to September 1997.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
denied service connection for myofascial pain syndrome, left 
pectoralis and rhomboids, asthma, and hearing loss.  On his 
September 2004 Form 9, the veteran specifically limited his 
appeal to myofascial pain syndrome, left pectoralis and 
rhomboids and asthma and those are the only issues before the 
Board.  In other words, the veteran has never filed a 
substantive appeal in regards to his hearing loss claim and 
that matter is not before the Board.  In August 2007, the 
Board denied the veteran's claim seeking service connection 
for myofascial pain syndrome, left pectoralis, and rhomboids 
and remanded the claim seeking service connection for a 
respiratory disorder, including asthma.  


FINDINGS OF FACT

A chronic respiratory disorder, including asthma did not have 
its onset during active service or result from disease or 
injury in service.


CONCLUSION OF LAW


The criteria for entitlement to service connection for a 
respiratory disorder, including asthma have not been met. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim. 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2004 (prior to the June 2004 rating decision) and 
May 2008 letters, the appellant was advised of what type of 
evidence was needed to substantiate the claim, and of his and 
VA's responsibilities in the development of the claim.  The 
June 2004 rating decision, the September 2004 statement of 
the case (SOC), and subsequent supplemental SOC's provided 
the text of applicable regulations, and explained what the 
evidence showed and why the claim was denied.  In a May 2008 
letter, the appellant received notice regarding the 
disability ratings and effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)) and the claim was 
subsequently readjudicated by a June 2008 supplemental SOC.  
Regardless, as the appeal is being denied, the matters of a 
disability rating and effective date of award are moot.

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds the absence of pre-
decision notice is not prejudicial to the appellant.  Proper 
notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant is represented and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  

Regarding the duty to assist, VA has obtained all pertinent, 
identified records, and arranged for the veteran to be 
examined.  VA's duty to assist is met.

II.  Factual Background, Criteria, & Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).

Service treatment records (STR's), including periodic 
physical examinations, are negative for complaints, 
treatment, or a diagnosis of a chronic respiratory disorder, 
including asthma. 

1999 to 2007 Darnell Community Hospital treatment records, 
which also included some private treatment records, showed 
that in January 1999 the veteran was seen for complaints of 
shortness of breath.  He was diagnosed with borderline 
hypertension.  In February 1999, he was treated for dyspnea 
on exertion and hyperventilation/anxiety syndrome.  A May 
2001 record included a diagnosis of asthma.  He underwent 
PFT's at that time.  Subsequent records showed treatment for 
reactive airway disease and asthma exacerbations, allergies, 
bronchitis, pneumonia, and rhinitis.  

On April 2004 VA examination, the veteran reported a history 
of working with artillery in service and that his position 
put him in direct contact with some environmental hazards.  
He was exposed artillery powders and fumes.  He also put out 
some fires.  He indicated that he never smoked.  He never had 
pneumonia or tuberculosis.  He reported that, last year, he 
was diagnosed with asthma, was intubated, and treated with 
steroids as well as serevent, flovent and antibiotics.  
Physical examination revealed that he was a well-developed 
male in no acute distress.  His lungs were clear.  Pulmonary 
Function Tests (PFT's) showed mild obstructive ventilatory 
defect, no response to bronchodilator, mild hyperinflation, 
and normal diffusion.  The findings were consistent with 
history of asthma.  The diagnosis was mild asthma.  

On June 2008 VA examination, it was noted that the claims 
file was reviewed in detail.  The examiner reported that he 
found no indications of any complaints of respiratory 
conditions during service.  There were no noted symptoms or 
diagnoses of either asthma or any other pulmonary/lung 
disorder.  The examiner noted that post discharge medical 
records showed that the condition of asthma manifested and 
became diagnosed and treated in May to June 2001.  
Bronchodilator therapy was instituted at that time with 
benefit.  Subsequent medical records documented the 
persistence of asthma as a diagnosis and in 2002, the veteran 
was hospitalized with a significant exacerbation of asthma.  
The records did not indicate that he was intubated, but 
rather received frequent nebulizer treatments, steroids, and 
other intensive care.  Records indicated that the veteran 
continued to have persistent asthma, and was on treatment.  
The examiner noted that in regards to the prior VA 
examination in 2004, in-service exposures to fumes were 
mentioned but there was no documented relationship between 
these exposures, remotely incurred, and the much later 
development of asthma, with no nexus or interim symptoms or 
findings to suggest a connection.  At that time, the VA 
examiner mentioned the exposures, but did not make any 
statement of etiological relationship to the asthma 
condition.  In June 2008, the VA examiner opined that it was 
not physiologically likely that exposure to such fumes would 
be the cause of asthma.  Someone with asthma already may have 
asthmatic symptoms in response to such fumes, but the fumes 
would not cause asthma.  The examiner stated that in the 
absence of any evidence of asthma being present during 
service, and in the absence of any nexus between service and 
the onset of asthma documented to have been in 2001, the 
examiner opined that it was less likely than not that the 
veteran's claimed asthma, or any other respiratory condition 
was related to service or any incurrence during service.  

In a June 2008 addendum to the VA examination, the examiner 
confirmed the diagnosis of asthma and noted that 
approximately every two to three months the veteran went to 
the emergency room for treatment for an asthma attack.  He 
additionally had perennial allergic rhinitis.  The examiner 
noted that PFT's were taken prior to the VA examination and 
that the report was not ready at the time of examination, 
however, the outcome of the PFT's would not change the 
examiner's opinion.  The examiner reaffirmed his opinion in 
that the asthma was less likely than not related to service 
in any way, because there was no evidence of record of any 
association of the condition to service.  

There are three threshold requirements that must be met in 
order to establish service connection for a claimed 
disability.  First, there must be competent evidence (a 
medical diagnosis) of current disability.  This requirement 
is met; as asthma has been diagnosed.  See Hickson, 12 Vet. 
App. at 253.  Next, there must be evidence of disease or 
injury in-service.  There is no evidence that a chronic 
respiratory disorder, including asthma was incurred in or 
aggravated by his military service.  Service treatment 
records were negative for any complaints, treatment, or 
findings consistent with a chronic respiratory disorder or 
asthma.

Finally, there must be competent evidence (medical opinion) 
that links asthma to the veteran's service.  Here, there is 
no such medical opinion.  No medical practitioner has opined 
that the veteran's asthma was as likely as not related to any 
event in service.  In fact, in June 2008, a VA examiner 
stated that in the absence of any evidence of asthma being 
present during service, and in the absence of any nexus 
between service and the onset of asthma documented to have 
been in 2001, the examiner opined that it was less likely 
than not that the veteran's claimed asthma, or any other 
respiratory condition was related to service or any 
incurrence during service.  There was no medical evidence to 
the contrary.

The veteran also contended that his asthma was related to in-
service exposure to environmental hazards such as 
fumes/powders from when artillery shells were fired and fumes 
from putting out fires.  The Board finds that the veteran's 
DD Form 214 supported his contentions in that it showed that 
he was likely exposed to such hazards/fumes while he served 
as a Field Artillery Senior Sergeant for over 22 years, 
however, there was no indication that he had a respiratory 
disorder, including asthma due to such exposure.  In June 
2008, the VA examiner stated that it was not physiologically 
likely that exposure to such fumes would be the cause of 
asthma.  Again, the examiner opined that the veteran's 
asthma, or any other respiratory condition, was less likely 
than not related to service in any way, because there was no 
evidence of record of any association of the condition to 
service

For the reasons and bases provided above, there is a 
preponderance of evidence against the claim for service 
connection for a respiratory disorder, including asthma.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.


ORDER

Service connection for a respiratory disorder, including 
asthma is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


